Name: 2000/125/EC: Council Decision of 31 January 2000 concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles ('Parallel Agreement')
 Type: Decision
 Subject Matter: mechanical engineering;  technology and technical regulations;  land transport;  organisation of transport
 Date Published: 2000-02-10

 Avis juridique important|32000D01252000/125/EC: Council Decision of 31 January 2000 concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles ('Parallel Agreement') Official Journal L 035 , 10/02/2000 P. 0012 - 0013COUNCIL DECISIONof 31 January 2000concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles ("Parallel Agreement")(2000/125/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Articles 95 and 133 thereof, in conjunction with Article 300(2), first sentence, and Article 300(3) second subparagraph thereof;Having regard to the proposal by the Commission(1);Having received the assent of the European Parliament(2);Whereas:(1) In its Decision of 3 November 1997, the Council authorised the Commission to negotiate in the framework of the United Nations Economic Commission for Europe (UN/ECE) an Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles ("Parallel Agreement").(2) As a result of those negotiations, on 25 June 1998 the Parallel Agreement was opened for signature; the Community signed that Agreement on 18 October 1999.(3) International harmonisation in the automotive sector is already taking place in the framework of the 1958 UN/ECE Revised Agreement concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (the 1958 Agreement), to which the Community became a Contracting Party on 24 March 1998.(4) Conclusion of the Parallel Agreement constitutes an aim of common trade policy in accordance with Article 133 of the Treaty to remove existing and avoid the creation of new technical barriers to trade in motor vehicles between the Contracting Parties; involvement by the Community will ensure consistency between the harmonisation activites conducted under both the 1958 Agreement and the Parallel Agreement and will thus permit easier access to third-country markets.(5) Conclusion of the Parallel Agreement by the Community establishes a specific institutinal framework by organising cooperation procedures between Contracting Parties; the assent of the European Parliament is therefore required.(6) It is necessary to establish practical arrangements with regard to the involvement of the Community in the Parallel Agreement.(7) The Commission should be responsible for meeting all the notification requirements laid down in the Parallel Agreement; the Parallel Agreement is to operate in parallel with the 1958 Agreement; both Agreements will operate in the framework of the UN/ECE and use the same Working Parties and facilities installed in that framework.(8) The Parallel Agreement creates a framework to establish global technical regulations in the global registry by consensus vote; due to the operating in parallel of the two Agreements, draft technical regulations emerging from the Working Groups will in principle be voted in the bodies under both Agreements; for the 1958 Agreement a decision-making procedure has been established; the Community vote concerning the Parallel Agreement can therefore be decided upon under the same procedure on the same occasion as for the 1958 Agreement.(9) In cases where a regulation is only voted under the Parallel Agreement, it is possible to delegate the decision determining the Community vote to the Commission assisted by the regulatory committee, because the established global technical regulation has at a later stage to be submitted for adoption to the procedure laid down in Articles 95 and 251 of the Treaty.(10) The Community vote regarding a proposed amendment to the Parallel Agreement should be determined in accordance with the procedure followed in order to approve that Agreement; with regard to the expression of an objection to an amendment to the Parallel Agreement after a consensus vote in favour of the amendment, taking account of the time constrains laid down in that Agreement, the Community position may be decided upon by the Commission in a less complex procedure.(11) The Parallel Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles, hereinafter referred to as the "Parallel Agreement", is hereby approved on behalf of the Community, within the limits of its competences.The text of the Parallel Agreement is set out as Annex I.Article 2The President of the Council shall be authorised to designate the person empowered to lodge the instrument of approval as required by Article 9.2 of the Parallel Agreement and to make the declaration contained in Annex II.Article 3The Commission shall carry out on behalf of the Community all the notifications laid down in the Parallel Agreement, in particular those provided for under its Articles 7,9,12 and 15.Article 4The principal arrangements with regard to the participation of the Community and the Member States in the Parallel Agreement are established in Annex III.Article 51. The Community shall vote in favour of establishing any draft global technical regulation or a draft amendment to such a regulation- if the Community's vote in favour of the parallel draft technical regulation has been decided upon under either of the procedures laid down in Article 4(2) of Council Decision 97/836/EC(3),- if a global technical regulation or an amendment to such a regulation is not established in parallel with a regulation or an amendment to such a regulation under the 1958 Agreement, where the draft has been approved in accordance with the procedure set out in Article 13 of Directive 70/156/EEC(4).2. Where an approval in accordance with paragraph 1 is not given, the Community shall vote against the establishment of a global technical regulation in the global registry.3. The Community position with regard to the listing and reaffirmation of listing in the compendium of candidate technical regulations as well as with regard to issue resolution between Contracting Parties shall be established as appropriate in accordance with the procedure laid down in Article 13 of Directive 70/156/EEC.Article 61. The Community shall vote in favour of a proposed amendment to the Parallel Agreement where the proposed amendment has been approved in accordance with the procedure followed in order to approve that Agreement. Where that procedure has not been completed in time before the vote takes place the Commission will vote against the amendment on behalf of the Community.2. The Decision to express an objection to an amendment to the Parallel Agreement shall be taken in accordance with the procedure laid down in the second indent of Article 5(1).Done at Brussels, 31 January 2000.For the CouncilThe PresidentJ. PINA MOURA(1) OJ C 87, 29.3.1999, p. 1.(2) Opinion delivered on 15 December 1999 (not yet published in the Official Journal).(3) OJ L 346, 17.12.1997, p. 78.(4) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Directive 98/91/EC of the European Parliament and of the Council (OJ L 11, 16.1.1999, p. 25).